Triple, Judge.-
This Court has frequently held that the rule is more liberal in reviewing the question whether the Court below has abused its discretion in deciding a motion for a new trial, where the same has been granted, than in the case of a refusal to grant such motion. In this case, we are satisfied that there was no such abuse. As the case is to be tried efe novo on its merits, under the evidence, and as that is the sole question in it, we forbear to discuss it, and leave it to be again submitted to a jury, unbiased by anything we might say.
Judgment affirmed.